PER CURIAM:
This claim was submitted for decision upon the pleadings. The claimant seeks payment in the amount of $340.00 for one *299oxygen cylinder and one acetylene cylinder which were lost by the respondent.
The respondent admits the validity and amount of the claim, but further alleges that sufficient funds were not available at the close of the fiscal year in question from which the obligation could have been paid.
While this claim should, in equity and good conscience, be paid, an award cannot be made, based on the decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.